 

Exhibit 10.4

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”), dated as of September 18, 2014 (the
“Effective Date”), is made by and between SpendSmart Networks, Inc., a
corporation organized under the laws of the state of Delaware (the “Company”)
and Bryan Sarlitt (the “Consultant”). Each of the Company and the Consultant are
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, on even date herewith, the Company, the Company’s subsidiary SpendSmart
Payments Network, Inc., a California corporation, (“Subsidiary”), TechXpress,
Inc., a California corporation (“TechXpress”) controlled by Consultant, and
Consultant entered into an asset purchase agreement (the “Asset Purchase
Agreement”) whereby the Subsidiary acquired certain assets from TechXpress
related to designing, developing, and hosting eCommerce websites, as further
defined in the Asset Purchase Agreement (“Web Assets”);

 

WHEREAS, in conjunction with the execution of this Agreement and the Asset
Purchase Agreement, the Company loaned $410,000 to Tim Snyder to facilitate the
purchase of certain other assets of TechXpress (the “Snyder Loan”);

 

WHEREAS, in conjunction with the Asset Purchase Agreement, the Company wishes to
engage the Consultant, and the Consultant wishes to accept such engagement, on
the terms set forth below, effective as of the date first listed above;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1. Services. The Company hereby engages Consultant and Consultant hereby accepts
such engagement, as an independent contractor to provide certain services to the
Company on the terms and conditions set forth on Schedule 1 (the “Services”).
Unless otherwise set forth in Schedule 1, Consultant shall furnish, at his own
expense, the equipment, supplies and other materials used to perform the
Services. The Company shall provide Consultant with access to its premises and
equipment to the extent necessary for the performance of the Services.
Consultant shall have no obligation to conduct the Services on the Company’s
premises. To the extent Consultant performs any Services on the Company's
premises or using the Company's equipment, Consultant shall comply with all
applicable policies of the Company relating to business and office conduct,
health and safety and use of the Company's facilities, supplies, information
technology, equipment, networks and other resources.

 

2. Term. The term of this Agreement shall commence on the first day of the
Company’s fiscal quarter first beginning after the Effective Date and shall
continue for a total of four (4) total consecutive three (3) month quarters,
unless earlier terminated in accordance with Section 10. Any extension or
renewal of the term will be subject to mutual written agreement between the
parties.

 

3. Fees and Expenses.

 

(a) The Company shall pay the Consultant a fee as set forth in Schedule 2a (the
“Consulting Fee”).

 



1

 

 

(b) Audit Rights. The Company shall maintain complete and accurate books of
account and records of the revenues of the Web Assets, which books of account
and records shall be maintained by the Company for at least twelve (12) months
after the expiration of this Agreement. If Consultant fails to earn the
Consulting Fee, Consultant shall have the right, at Consultant's cost, after
reasonable notice to the Company, to inspect the Company's books, records and
supporting documents concerning the financial performance of Web Assets. In
connection with any such inspection by Consultant, the Company and Consultant
shall reasonably cooperate with each other so that such inspection can be
performed pursuant to a mutually acceptable schedule, in an expeditious manner
and without undue interference with the operation and management of the Company.
If after such inspection and/or request for documentation, Consultant still
disputes the amount and calculation of the Consulting Fee, Consultant shall have
the right to cause an independent certified public accountant mutually
acceptable to the Company and Consultant, at Consultant's cost, to complete an
audit of the Company's books and records as they relate to the Web Assets to
determine the revenue of the Web Assets and the Consulting Fee due Consultant.
Such audit by the accountant shall be final and binding upon the Company and
Consultant. If such audit reveals that the Web Assets generated revenues equal
to 70% of the Revenue Target, as set forth on Schedule 2a, then within thirty
(30) days after the results of such audit are made available to the Company, the
Company shall pay to Consultant the Consulting Fee set forth in Schedule 2a. If
the audit reveals that the revenues generated by the Web Assets failed to reach
a minimum of 70% of the Revenue Target as measured over the rolling four quarter
time period, Consultant shall not be entitled to receive any of the Consulting
Fee. Consultant agrees to pay the cost of such audit, provided however that if
it is subsequently determined that the Company's original calculation of
revenues generated by the Web Assets reflected a shortfall of greater than 5%
and such miscalculation resulted in a calculation which reflected that the Web
Assets failed to reach a minimum of 70% of the Revenue Target, then the Company
shall pay for the audit.

 

(c) The Company shall pay the Consulting Fee within forty-five (45) days
following the Company’s fiscal quarter end, as set forth in Schedule 2a. If any
payment due Consultant is late, except in the event of a dispute relating to the
Revenue Target as set forth in Section 3(b) of this Agreement, Company agrees to
pay a late fee payment equal to 10% of the total amount the Company failed to
pay. Such late fee payment shall be paid in cash and shall not be payable in
stock compensation. Failure to pay the consideration and/or late fee, if due
shall be deemed a material breach of this Agreement.

 

(d) Notwithstanding any provision contained in this Agreement, if any payments
owed pursuant the Snyder Loan, as may be amended by the parties to the Snyder
Loan, are not made for any reason whatsoever, the Company shall have no
obligation to make any further Consulting Fee payments and Consultant shall not
be entitled to receive any further Consulting Fee payments, until such time as
all payments owed to the Company pursuant to the Snyder Loan are received, at
which time the Consulting Fee otherwise due Consultant shall be due and payable
to Consultant pursuant to this Agreement within a reasonable time period.

 

4. Relationship of the Parties.

 

(a) Consultant shall be an independent contractor of the Company, and this
Agreement shall not be construed to create any association, partnership, joint
venture, employee or agency relationship between Consultant and the Company for
any purpose. Consultant shall have no authority (and shall not hold himself out
as having authority) to bind the Company and Consultant shall not make any
agreements or representations on the Company’s behalf without the Company’s
prior written consent.

 



2

 

 

(b) Without limiting Section 4(a), Consultant will not be eligible under this
Agreement to participate in any vacation, group medical or life insurance,
disability, profit sharing or retirement benefits or any other fringe benefits
or benefit plans offered by the Company to its employees, and the Company will
not be responsible for withholding or paying any income, payroll, Social
Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on Consultant’s behalf. Consultant shall be responsible
for, and shall indemnify the Company against, all such taxes or contributions,
including penalties and interest.

 

5. Intellectual Property Rights.

 

(a) The Company is and shall be, the sole and exclusive owner of all right,
title and interest throughout the world in and to all the results and proceeds
of the Services performed under this Agreement, including but not limited to all
deliverables which shall include, but not be limited to, all reports,
conclusions, recommendations, analyses and other materials developed, generated
or produced by Consultant (collectively, the “Deliverables”), including all
patents, copyrights, trademarks, trade secrets and other intellectual property
rights (collectively “Intellectual Property Rights”) therein. Consultant agree
that the Deliverables are hereby deemed a “work made for hire” as defined in 17
U.S.C. § 101 for the Company. If, for any reason, any of the Deliverables do not
constitute a “work made for hire,” Consultant hereby irrevocably assigns to the
Company, in each case without additional consideration, all right, title and
interest throughout the world in and to the Deliverables, including all
Intellectual Property Rights therein.

 

(b) Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as “moral rights” (collectively, “Moral Rights”). Consultant hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims Consultant may now or hereafter have in any jurisdiction to any Moral
Rights with respect to the Deliverables.

 

(c) Consultant shall make full and prompt disclosure to the Company of any
inventions or processes, as such terms are defined in 35 U.S.C. § 100 (the
Patent Act), made or conceived by Consultant alone or with others during the
Term pursuant to the Services provided in Schedule 1, whether such inventions or
processes are patentable or protected as trade secrets and whether or not such
inventions or processes are made or conceived during normal working hours or on
the premises of the Company. Consultant shall not disclose to any third party
the nature or details of any such inventions or processes without the prior
written consent of the Company.

 

(d) Upon the request of the Company, Consultant shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Deliverables. If the Company is
unable, after reasonable effort, to obtain Consultant’s signature on any such
documents, Consultant hereby irrevocably designate and appoint the Company as
its agent and attorney-in-fact, to act for and on Consultant’s behalf solely to
execute and file any such application or other document and do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other intellectual property protected related to the Deliverables
with the same legal force and effect as if Consultant had executed them.
Consultant agrees that this power of attorney is coupled with an interest.

 



3

 

 

6. Confidentiality.

 

(a) Consultant acknowledges that he will have access to information that is
treated as confidential and proprietary by the Company, including, without
limitation, all information, in any form, relating to the business, plans and/or
technology of the Company including, but not limited to all information
concerning the Company’s products, services, fees, methodologies, business
activities, marketing plans, business outlook, results of operations, trade
secrets, intellectual property, techniques, strategies, other proprietary
information and third party confidential information and the like;
(collectively, the “Confidential Information”). Any Confidential Information
that Consultant develops in connection with the Services, including but not
limited to any Deliverables, shall be subject to the terms and conditions of
this paragraph. Consultant agrees to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. Consultant shall notify the Company immediately in the event
Consultant becomes aware of any loss or disclosure of any Confidential
Information. Confidential Information shall not include information that: (i) is
or becomes generally available to the public other than through Consultant’s
breach of this Agreement; or (ii) is communicated to Consultant by a third party
that had no confidentiality obligations with respect to such information.

 

(b) Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. Consultant agrees to provide written
notice of any such order to an authorized officer of the Company within three
days of receiving such order, but in any event sufficiently in advance of making
any disclosure to permit the Company to contest the order or seek
confidentiality protections, as determined in the Company’s sole discretion.

 

7. Representations and Warranties.

 

(a) Consultant represents and warrants to the Company that: (i) Consultant has
the right to enter into this Agreement, to grant the rights granted herein and
to perform fully all of his obligations in this Agreement; (ii) Consultant is
entering into this Agreement with the Company and his performance of the
Services do not and will not conflict with or result in any breach or default
under any other agreement to which he is subject; (iii) Consultant shall perform
the Services in compliance with all applicable federal, state and local laws and
regulations; (iv) The Company will receive good and valid title to all
Deliverables, free and clear of all encumbrances and liens of any kind pursuant
to the Asset Purchase Agreement; and (vi) All Deliverables are and shall be
Consultant’s original work (except for material in the public domain or provided
by the Company) and do not and will not violate or infringe upon the
intellectual property right or any other right whatsoever of any person, firm,
corporation or other entity.

 

(b) The Company hereby represents and warrants to Consultant that: (i) the
Company has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder; and (ii) the execution of this Agreement
by its representative whose signature is set forth at the end hereof has been
duly authorized by all necessary corporate action.

 

8. Indemnification. Consultant shall defend, indemnify and hold harmless the
Company and its affiliates and their officers, directors, employees, agents,
successors and assigns from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or resulting from: (i) bodily injury, death of any person or damage to real or
tangible, personal property resulting from Consultant’s acts or omissions; and
Consultant’s breach of any representation, warranty or obligation under this
Agreement. The Company may satisfy such indemnity (in whole or in part) by way
of deduction from the Consulting Fee owed pursuant to this Agreement.

 



4

 

 

9. Termination. The Company may terminate this Agreement, effective immediately
upon written notice to Consultant upon a material breach of any provision of
this Agreement. Upon expiration or termination of this Agreement, or at any
other time upon the Company’s written request, Consultant shall promptly: (i)
deliver to the Company all Deliverables (whether complete or incomplete) and all
hardware, software, tools, equipment or other materials provided for
Consultant’s use by the Company; (ii) deliver to the Company all tangible
documents and materials (and any copies) containing, reflecting, incorporating
or based on the Confidential Information; (iii) permanently erase all of the
Confidential Information from Consultant’s computer systems; and (iv) certify in
writing to the Company that Consultant has complied with the requirements of
this Section 9.

 

10. Equitable Relief. Consultant agrees that any breach or threatened breach of
Sections 5 and 6 above by him would cause irreparable damage to the Company and
that, in the event of such breach or threatened breach, the Company shall, in
addition to any and all remedies of law, be entitled to an injunction, specific
performance or other equitable relief (without the posting of a bond or other
security) to prevent the violation or threatened violation of Consultant’s
obligations hereunder.

 

11. Other Business Activities. Consultant may be engaged or employed in any
other business, trade, profession or other activity which does not place
Consultant in a conflict of interest with the Company; provided, that, during
the Term, Consultant shall not be engaged in any business activities that
compete with the business of the Company without the Company’s prior written
consent to be given or withheld in its sole discretion.

 

12. Restricted Activities. During the Term and for a period of two (2) years
thereafter, Consultant will not, directly or indirectly: (i) solicit or request
any employee of or consultant to the Company to leave the employ of or cease
consulting for the Company; (ii) solicit or request any employee of or
consultant to the Company to join the employ of, or begin consulting for, any
individual or entity that researches, develops, markets or sells products that
compete with those of the Company; (iii) solicit or request any individual or
entity that researches, develops, markets or sells products that compete with
those of the Company, to employ or retain as a consultant any employee or
consultant of the Company; or (iv) induce or attempt to induce any supplier or
vendor of the Company to terminate or breach any written or oral agreement or
understanding with the Company or to cease or alter the way it does business
with the Company.

 

13. Material Non-Public Information. Consultant hereby acknowledges that (a) the
Company’s Confidential Information which may be furnished to the Consultant by
the Company may contain material non-public information regarding the Company,
and (b) it is aware that the United States securities laws prohibit any person
who has received from an issuer material non-public information from purchasing
or selling securities of such issuer or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

 

14. Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties and their respective heirs, executors,
administrators, legal representative and assigns. Notwithstanding the foregoing,
except for assignment of rights due to death of consultant, via will or
revocable trust to which the rights are assigned, Consultant shall not assign
any rights, or delegate or subcontract any obligations, under this Agreement
without the Company’s prior written consent. Any assignment in violation of the
foregoing shall be deemed null and void. The Company may freely assign its
rights and obligations under this Agreement at any time.

 



5

 

 

15. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, arrangements and understandings
related to the subject matter hereof.

 

16. Amendments. This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto.

 

17. Notices. Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person or when mailed, by
certified or registered first class mail, postage prepaid, return receipt
requested, addressed to the parties at their addresses specified in the preamble
to this Agreement or to such other addresses of which a party shall have
notified the others in accordance with the provisions of this Section 17.

 

18. Governing Law; Submission to Jurisdiction. The validity, construction and
performance of this Agreement shall be governed and construed in accordance with
the laws of the State of California applicable to contracts made and to be
wholly performed within such state, without giving effect to any conflict of
laws provisions thereof. The Federal and state courts with jurisdiction over San
Luis Obispo County, California shall have sole and exclusive jurisdiction over
any disputes arising under the terms of this Agreement and the parties hereto
hereby consent to the exclusive jurisdiction of such courts for these purposes.

 

19. Attorney’s Fees. If either party alleges a breach of this Agreement by the
other, whether or not required to bring an action to enforce its rights, the
prevailing party in such action shall be entitled to its costs, including
attorneys’ fees related to the dispute, whether incurred prior to or after
filing of the action.

 

20. Survival. The payment and late fee provisions of Section 3 and the
provisions of Sections 5, 6, 7, 8, 10, 12, and 18, and 19 of this Agreement
shall survive the expiration of the Term or the termination of this Agreement.
This Agreement supersedes all prior agreements, written or oral, between the
Company and the Consultant relating to the subject matter of this Agreement.

 

21. Counterparts. This Agreement may be executed in a number of counterparts,
including by facsimile or other electronic means, each of which shall be deemed
to be an original as of those whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more of the counterparts hereof, individually or
taken together, are signed by all the Parties.

 



[signature page follows]

 

6

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 





SPENDSMART NETWORKS, INC. CONSULTANT             By: /s/ Alex Minicucci By: /s/
Bryan A. Sarlitt Name: Alex Minicucci Name:  Bryan Sarlitt Title: Chief
Executive Officer         Dated:   September 18, 2014 Dated:  September 18, 2014



 

7

